     Case 3:18-cv-00428-DMS-MDD Document 579 Filed 03/11/21 PageID.9845 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10     Ms. L.; et al.,                                     Case No.: 18cv0428 DMS (MDD)
11                           Petitioners-Plaintiffs,
                                                           ORDER STAYING FURTHER
12     v.                                                  DEADLINES AND REFERRING
                                                           CASE TO MAGISTRATE JUDGE
13     U.S Immigration and Customs
                                                           FOR SETTLEMENT DISCUSSIONS
       Enforcement (“ICE”); et al.,
14
                         Respondents-Defendants.
15
16           The Court is in receipt of the parties’ Joint Statement Regarding Settlement
17     Procedures. In accordance with the parties’ request, the Court hereby stays all pending
18     deadlines in the case, and refers the case to the Magistrate Judge to pursue settlement
19     negotiations. The stay of all deadlines does not apply to the Status Conference currently
20     scheduled for April 9, 2021, or the Joint Status Report to be filed in connection therewith,
21     both are which are confirmed as currently set, nor does it apply to any future status
22     conferences that may be set.
23           IT IS SO ORDERED.
24     Dated: March 11, 2021
25
26
27
28

                                                       1
                                                                                 18cv0428 DMS (MDD)
     Case 3:18-cv-00428-DMS-MDD Document 579 Filed 03/11/21 PageID.9846 Page 2 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                       18cv0428 DMS (MDD)
